Jenkins, P. J.
One who, though acting in good faith and without any effort to avoid liability on his own part, voluntarily undertakes to give to a minor stock in a bank, and has the certificate issued in the child’s name, remains liable to assessment as a stockholder as the true owner of the stock, for the reason that minors are incapable of assenting to such a transfer so as to incur the liability imposed by the statute. The minor, on coming of age, would have a right of election either to affirm or avoid the entire transaction; in the meantime, the transfer of the stock having resulted to the child’s disadvantage, the law will avoid it for him, thus leaving the liability upon the one making the transfer. *11Doster v. Mobley, 38 Ga. App. 508 (144 S. E. 385); Park’s Banking Law of Ga. 381; Michie on Banks & Banking, Vol. 3, p. 1833; Rosenberg v. Bennett, 35 Ga. App. 86 (132 S. E. 119); Early v. Richardson, 280 U. S. 496 (74 L. ed. 575, 69 A. L. R. 658). Cases might be coneeived of in which a guardian or trustee might be legally empowered to invest funds belonging to a minor in bank stock, and in such cases, where such investment is legally made, the minor might not only acquire a perfect title to the property, but, as a legal consequence, might also be held to assume the liability incident thereto. In such a case he who thus became legally divested of his title in the transfer would be freed from the attendant liability. Such, however, is not the instant case. Here the minor did not act through any guardian or trustee authorized to bind her in the acquisition of the stock, and could not be made to assume any involuntary liability incident thereto.
Decided November 8, 1932.
2. Under the foregoing rulings, the trial judge, to whom the instant case was submitted for determination without a jury, did not err in holding the transferor of the stock liable for assessment.

Judgment affirmed.


Stephens and Sutton, JJ., concur.

Curry & Curry, for plaintiff in error. Rodney 8. Cohen, contra.